Citation Nr: 0734798	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-34 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1972 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The veteran requested a hearing before a Veterans Law Judge.  
He was notified of a hearing scheduled in April 2007, but he 
canceled his hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In his questionnaire for post-traumatic stress disorder, 
received in December 2002, and in subsequent statements, the 
veteran alleges three in-service stressors, resulting in the 
diagnosis of post-traumatic stress disorder by counselors at 
the Vet Center and at Odyssey Consulting Inc.  

One stressor, that is, confinement on bread and water for 
three days is confirmed by service personnel records. 

The second stressor, that is, the witnessing of the death of 
a serviceman in a helicopter accident aboard the USS Dubuque 
has not been verified. 

The third stressor, that is, the witnessing of the aftermath 
of a fellow sailor's suicide in the barracks at Norfolk Naval 
Air Station also has not been verified. 




Under the duty to assist, further evidentiary development is 
required.  

Accordingly, the case is REMANDED for the following action:

1. Request from the appropriate Federal 
custodian the deck log and history of the 
USS DUBUQUE (LPD-8) from January 1973 to 
August 1973 to ascertain whether there 
was a report of the death of either a 
member of the ship's crew or a member of 
an attached helicopter squadron and an 
incident involving a helicopter 
("RH"-53) on the flight deck. 

2. Ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) for the 
command history of the Helicopter Mine 
Countermeasures Squadron Twelve (HM-12) 
to determine whether a sailor committed 
suicide in the barracks at Norfolk Naval 
Air Station in either November 1973 or 
December 1973.

3. Schedule the veteran for a VA 
examination by a psychiatrist to 
determine whether he has a diagnosis of 
post-traumatic stress disorder consistent 
with DSM-IV due to the incident during 
service when the veteran was confined 
with bread and water for three days or to 
any other verified stressor.  

4. Following completion of the above, 
adjudicate the claim.  If the decision 
remains adverse to the veteran, furnish 
the veteran a supplemental statement of 
the case and the return the case to the 
Board. 
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

